IN THE COURT OF APPEALS, THIRD DISTRICT OF TEXAS,

AT AUSTIN


 



NO. 3-91-435-CV 


HARLEY DAWSON,


	APPELLANT

vs.



BERL HANDCOX,

	APPELLEE


 

FROM THE DISTRICT COURT OF TRAVIS COUNTY, 261ST JUDICIAL DISTRICT
NO. 395,438, HONORABLE F. SCOTT McCOWN, JUDGE PRESIDING

 



PER CURIAM


	This is a dismissal for want of prosecution.
	The trial court rendered judgment in the underlying cause on June 13, 1991.  A
motion for new trial was filed in the court below on July 15, 1991.  The record in the above cause
was due to be filed in this Court on October 11, 1991.  Tex. R. App. P. Ann. 54(a) (Pamph.
1991).  A motion for extension of time was due no later than October 28, 1991.  Tex. R. App.
P. Ann. 54(c) (Pamph. 1991).  Appellant filed neither the transcript or statement of facts nor a
motion for extension of time showing a reasonable explanation of the need for an extension.    
	If the appellant fails to file either the transcript or the statement of facts within the
prescribed time, the appellate court may dismiss the appeal for want of prosecution.  Rule 54(a). 
Accordingly, we dismiss this appeal for want of prosecution.  See id.; Veale v. Rose, 688 S.W.2d
600 (Tex. App. 1984, writ ref'd n.r.e.).

[Before Justices Powers, Jones and Kidd]
Dismissed for Want of Prosecution
Filed:   February 5, 1992
[Do Not Publish]